Title: From George Washington to Francis Gurney, 27 February 1797
From: Washington, George
To: Gurney, Francis


                        
                            Gentlemen, 
                            
                                c.27 February 1797
                            
                        
                        Your approbation of my public Conduct & wishes for my future happiness have
                            excited in my mind emotions of pleasure and Gratitude.
                        Should my example in public or private life, or any sentiments which I have
                            imparted, tend to the happiness or prosperity of my fellow-Citizens, I shall feel amply
                            rewarded for the time which I have devoted to their service. As it has ever been the first
                            wish of my heart, so will it ever be my earnest prayer & constant hope to see the United
                            States continue a free, enlightened and happy Nation.
                        
                            Go: W.
                            
                    